Exhibit 10.3

SEPARATION AND TRANSITION AGREEMENT

SEPARATION AND TRANSITION AGREEMENT made and entered into in Reading,
Massachusetts, by and between Keurig Incorporated (the “Company”), a Delaware
corporation and a wholly owned subsidiary of the Parent (as defined below) with
its principal place of business at Reading, Massachusetts, Green Mountain Coffee
Roasters, Inc. (the “Parent”), a Delaware corporation with its principal place
of business at Waterbury, Vermont, and Nicholas Lazaris, of Newton,
Massachusetts (the “Executive”), effective as of the Effective Date defined in
Section 1(a) hereof.

WHEREAS, the Executive has been employed as President of the Company pursuant to
a written agreement dated May 2, 2006 (the “Employment Agreement”) and has
indicated a desire to resign his employment with the Company without Good
Reason, as defined in the Employment Agreement, upon and subject to the terms
and conditions set forth herein, which resignation the Company desires to
accept;

WHEREAS, the Executive has provided the Company valuable service during his
employment;

WHEREAS, the Executive and the Company desire that the Executive’s departure
from the Company be smooth for both parties and therefore wish to set forth
clearly the terms of such departure; and

WHEREAS, the Company therefore accepts the resignation of the Executive on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:

 

1. Dates.

(a) For purposes of this Agreement, the "Effective Date" shall be the day on
which the last of the parties to execute and deliver this Agreement has executed
and delivered this Agreement.

(b) For purposes of this Agreement, the “Transition Date” shall be the earlier
of June 16, 2008 or such date designated by the Chief Executive Officer of the
Parent (the "CEO"), by notice to the Executive, on which a new President of the
Company commences full time employment as such. If the Transition Date does not
occur prior to the Separation Date, then there shall be no Transition Date or
Transition Period hereunder.

(c) For purposes of this Agreement, the "Separation Date" shall be August 15,
2008 or such earlier date as the Executive's employment with the



--------------------------------------------------------------------------------

Company terminates for any reason. If there is no Transition Date, references
herein to the Transition Date shall be deemed to be references to the Separation
Date, where the context so requires.

 

2. Resignation. The Executive hereby resigns (a) his employment with the
Company, effective as of the Separation Date and (b) his position as President
of the Company and as a member of the Board of Directors of the Company,
effective as of the Transition Date. Subject to the respective effective dates
of these resignations, each of these resignations shall be final and irrevocable
as of the Effective Date. Notwithstanding anything else in this Agreement, each
of the Company and the Executive may terminate the Executive's employment prior
to the Separation Date, subject to the obligations of the parties set forth or
referenced herein.

 

3. Continuation Period. The period from the Effective Date through the
Transition Date shall be the “Continuation Period.” During the Continuation
Period, the Executive shall continue to serve as the Company’s President and a
member of the Company's Board of Directors, and shall have such duties and
responsibilities as provided in Sections 3(a) and 3(b) of the Employment
Agreement, and during the Continuation Period the Parent shall cause the
Executive to be re-elected as such a member of the Company's Board of Directors.
Notwithstanding the foregoing and for the avoidance of doubt, it is understood
and agreed that once the Parent publicly discloses the Executive's resignation
as set forth herein, or such resignation otherwise becomes public knowledge
without breach by the Executive of Section 13(a) of this Agreement, then the
Executive will be allowed (i) to work on career- related matters during the
workday, provided doing so does not interfere with his performance of his duties
and responsibilities hereunder and (ii) to join the board of directors or other
governing body of one or more other entities so long as the Executive's
membership thereon does not violate Section 9 of the Employment Agreement.

 

4. Transition Period.

(a) The period from the Transition Date through the Separation Date (if any)
shall be the “Transition Period.” During the Transition Period, the Executive
shall continue as a Company employee as Special Advisor to the CEO.

(b) During any part of the Transition Period through June 16, 2008, the
Executive shall be assigned such projects and tasks reasonably relating to his
former position as President of the Company or the transition therefrom as can
reasonably be completed during the working time described in this Section 4(b).
During such part of the Transition Period: (i) the Executive shall be required
to perform services during regular business hours no more than three weekdays
per week, and may perform such services from his home unless his presence is
required

 

-2-



--------------------------------------------------------------------------------

for business meetings (which shall be scheduled not less than one business day
in advance), (ii) the Executive shall not be required to use time he has accrued
under the Company’s Combined Time Off (“CTO”) program for the two weekdays per
week that he is not required to perform services on the Company’s behalf and
(iii) in the event the Executive is required to perform services on an
additional weekday or weekdays during the work week, the number of days he shall
be required to perform services in the following work week shall be reduced
accordingly.

(c) During any part of the Transition Period occurring on or after June 17,
2008, subject to the limitations set forth in this Section 4(c), the Executive
shall be reasonably available to assist the CEO with projects and tasks
reasonably relating to the Executive's former position as President of the
Company or the transition thereform. During such part of the Transition Period:
(i) the Executive shall not be required to be available or to perform services
more than two weekdays per week and (ii) the Executive shall not be required to
report to the Company's offices but shall determine, in his reasonable
discretion, the time and place for the performance of such services, subject to
the Executive being reasonably available for consultation in connection with the
Kraft Litigation (as defined in the Agreement for Consulting Services).

(d) Following the Transition Date, the Executive shall move from his current
office location in the Company’s offices to another suitable private office in
the same facility designated for his exclusive use by the CEO, and the Executive
shall be entitled to use such office through the Separation Date. The costs and
expenses associated with such move shall be paid by the Company.

 

5. Compensation and Benefits Through the Separation Date. Through the Separation
Date:

(a) The Company will continue to pay the Executive his base salary in effect
immediately prior to the Effective Date at the rate of Three Hundred Twenty-Six
Thousand Five Hundred and Sixty ($326,560) per year (the “Base Salary”), payable
in accordance with the normal payroll practices of the Company;

(b) The Executive shall be entitled to continue to participate in any and all
employee benefit plans of the Company or the Parent in which he was
participating immediately prior to the Effective Date;

(c) The Executive shall be entitled to continue to accrue CTO and to use accrued
CTO, subject to the CTO policy and the prior approval of the CEO, such approval
not to be unreasonably withheld; and

(d) The Company shall pay or reimburse the Executive for all reasonable and
necessary business expenses incurred or paid by the Executive in the performance
of his duties and responsibilities hereunder, subject to any

 

-3-



--------------------------------------------------------------------------------

maximum per month limit set by the CEO and to such reasonable substantiation and
documentation as may be specified by the Company, the CEO or the Board of
Directors of the Parent from time to time, provided that all such requests for
reimbursement shall have been submitted to the Company by the Executive not
later than thirty days following the Separation Date and that all such payments
shall be made not later than thirty days following the receipt of such properly
substantiated requests for reimbursement.

 

6. Stock Options.

(a) Attached hereto as Exhibit A is a schedule of all outstanding stock options
previously granted to the Executive (each, a "Stock Option") (i) pursuant to the
Keurig Incorporated Fifth Amended and Restated 1995 Stock Option Plan (the “1995
Plan”) and the Keurig, Incorporated 2005 Stock Option Plan (the "2005 Plan"),
(ii) as a Nonstatutory Stock Option "inducement grant" (the “2006 Lazaris
Inducement Grant”) and (iii) pursuant to the Green Mountain Coffee Roasters 2006
Plan (the "GMCR 2006 Plan" and, together with the 2005 Plan and the 1995 Plan,
the "Stock Plans"). Through the Separation Date, the Stock Options shall
continue to vest in accordance with and subject to the limitations and
restrictions set forth in the governing terms of the applicable Stock Plan
and/or the option agreement or other award documentation pertaining to the Stock
Options. For the avoidance of doubt, and without limitation of Section 6(b), the
parties acknowledge that, through the Separation Date, the following Stock
Options shall vest with respect to the number of shares set forth below:

 

  (i) Stock Options for 7,650 shares granted pursuant to the 2005 Plan shall
vest on April 7, 2008;

 

  (ii) Stock Options for 4,518 shares granted pursuant to the 1995 Plan shall
vest on June 10, 2008;

 

  (iii) Stock Options for 37,500 shares granted pursuant to the 2006 Lazaris
Inducement Grant shall vest on June 15, 2008; and

 

  (iv) Stock Options for 6,000 shares granted pursuant to the GMCR 2006 Plan
shall vest on June 14, 2008.

(b) Notwithstanding the provisions of Section 6(a) or any other provision of
this Agreement, the Employment Agreement, any Stock Plan or agreement evidencing
a Stock Option, if the Separation Date occurs prior to August 15, 2008 for any
reason other than termination by the Company of the Executive's employment with
the Company hereunder for Cause (as defined herein) or

 

-4-



--------------------------------------------------------------------------------

termination by the Executive of his employment with the Company hereunder
without Good Reason, then on the Separation Date all of the Stock Options
referred to in Section 6(a) shall, to the extent not theretofore vested,
automatically vest immediately prior to such termination with respect to the
number of shares set forth in such Section 6(a) (i)-(iv), provided, that, to the
extent the terms of the applicable Stock Option Plan under which a Stock Option
was granted provide for acceleration of vesting with respect to a greater number
of shares subject to such Stock Option than such number of shares set forth in
such Section 6(a) upon the termination of the Executive's employment, then on
the Separation Date such Stock Option shall, to the extent not theretofore
vested, automatically vest immediately prior to such termination with respect to
such greater number of shares.

(c) From and after the Separation Date, the Executive will be entitled to
exercise each Stock Option that, as of the Separation Date, is both vested and
still outstanding (i.e., that has not earlier expired or been exercised), such
exercise to be in accordance with and subject to the limitations and
restrictions set forth in the governing terms of the applicable Stock Plan
and/or the option agreement or other award documentation pertaining to the Stock
Options.

(d) Each outstanding Stock Option that is not vested on the Separation Date
shall expire upon the Separation Date.

 

7. Final Salary and Paid Time Off. On the first regular Company payday following
the Separation Date, the Executive shall receive any Base Salary earned during
the final payroll period of his employment, through the Separation Date, to the
extent not previously paid, as well as pay for the CTO the Executive had earned
and not used as of the Separation Date determined in accordance with Company
policy and as reflected on the books of the Company.

 

8. Severance Benefits.

(a) In consideration of the Executive’s acceptance of this Agreement and subject
to his execution and non-revocation of a release of claims in the form attached
as Exhibit B (the “Post-Employment Release”) no earlier than the Separation Date
and not later than the date which is twenty-one (21) days following the
Separation Date, then without limitation of and subject to Section 8(b), the
Company shall pay to the Executive, as severance to which the Executive would
otherwise not be entitled, a lump-sum payment in the gross amount of One Hundred
Ninety Five Thousand Nine Hundred and Thirty-Six Dollars ($195,936.00) (the
"Severance Payment") unless the Separation Date occurs prior to August 16, 2008
due to termination by the Company of the Executive's employment with the Company
for Cause or termination by the Executive of his employment with the Company
without Good Reason, in which case no Severance Payment will be due. The
Severance Payment shall be made on the date which follows the Separation Date by
six (6) months and one day.

 

-5-



--------------------------------------------------------------------------------

(b) If the Separation Date occurs prior to August 15, 2008, to the extent the
terms of the Employment Agreement (including by reference to the ERA, if
applicable) would entitle the Executive to severance payments and benefits more
favorable to the Executive than the Severance Payment provided for in
Section 8(a), then the Executive shall be entitled to receive, and the Company
shall pay and provide to the Executive, such payments and benefits in accordance
with and subject to the terms of the Employment Agreement, subject, however, to
Section 15(c).

 

9. Post-Separation Services. Simultaneous with the execution of this Agreement,
the Executive and the Company shall enter into the Agreement for Consulting
Services, attached hereto as Exhibit C (the "Agreement for Consulting
Services").

 

10. Withholding. All payments made by the Company to the Executive under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law and all other deductions authorized by the
Executive.

 

11. Acknowledgement of Full Payment. The Executive hereby acknowledges and
agrees that, without limitation of Section 6 of this Agreement, the payments and
benefits to be provided under, or referenced in, Sections 5, 6, 7 and 8 of this
Agreement are in complete satisfaction of any and all compensation due to the
Executive from the Company, whether for services provided to the Company or
otherwise, through the Separation Date and that, except as provided in the
Agreement for Consulting Services, no further compensation of any kind is owed
or will be paid to the Executive other than vested employee benefits accrued
through the Separation Date.

 

12. Status of Employee Benefits and Paid Time Off. Without limitation of and
subject to Section 8(b), the Executive’s participation in all employee benefit
plans of the Company will end as of the Separation Date, in accordance with the
terms of those plans, provided that nothing herein is intended to or shall be
interpreted as preventing the Executive from exercising any rights he may have
pursuant to the federal law known as COBRA to continued coverage under the
Company's group health insurance plan. The Executive will not continue to earn
CTO after the Separation Date.

 

13. Confidentiality and Non-Disparagement.

(a) The Executive agrees that he will not disclose the fact of his

 

-6-



--------------------------------------------------------------------------------

resignation as provided herein or any other terms or provisions of this
Agreement, directly or by implication, except to members of his immediate family
and to his legal and tax advisors, and then only on condition that they agree
not to further disclose this Agreement or any of its terms or provisions to
others. Notwithstanding the foregoing, (i) the restrictions set forth in this
Section 13(a) shall not apply to the extent the fact of the Executive's
resignation or such other term or provision of this Agreement has been publicly
disclosed by the Parent or otherwise becomes public knowledge without breach by
the Executive of this Section 13(a), (ii) the Executive's disclosure to third
parties as described in a letter dated the date hereof from the Executive to the
CEO shall not constitute a breach or violation of this Section 13(a) and
(iii) this Section 13(a) shall not prohibit the Executive from making any
legally required filing or giving any required testimony in connection with any
legal or regulatory proceeding.

(b) Neither the Executive, on the one hand, nor the senior management of
the Company or the Parent in authorized corporate communications, on the other
hand, shall make any public statement which disparages the other party. It shall
not be a violation of this Section 13(b) for any party to make any legally
required filing or to give required testimony in connection with any legal or
regulatory proceeding.

 

14. Purchase of Computer; Legal Fees.

(a) On the Separation Date, the Executive shall be eligible to purchase the
laptop computer, accessories, monitor and printer that were previously made
available for his use by the Company for the amount of One Dollar; provided that
no later than one week prior to the Separation Date (or within one week after
the Separation Date if the Separation Date occurs prior to August 15, 2008, the
Executive shall make available to the Company’s information technology staff the
laptop computer and any accessories designated by them for the purpose of
purging any confidential and proprietary information of the Company stored
thereon.

(b) The Company shall pay, or reimburse the Executive for the legal fees,
charges and disbursements of the Executive's counsel, Skadden, Arps, Slate,
Meagher & Flom LLP ("Skadden") actually incurred in connection with the
negotiation and execution of this Agreement and the Agreement for Consulting
Services in an amount not to exceed Fifteen Thousand Dollars ($15,000). Such
reimbursement or payment shall be made by the Company within ten business days
of the Executive's or Skadden's submission to the Company of an invoice or
invoice in Skadden's customary form (including a reasonable time detail and
evidence of internal charges and disbursements), which submission shall be made
no later than thirty (30) days after the Effective Date.

 

-7-



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) This Agreement and the Agreement for Consulting Services constitute the
entire agreement between the Executive and the Company, and supersede all prior
and contemporaneous communications, agreements and understandings, whether
written or oral, with respect to the Executive’s employment, its termination and
all related matters, including without limitation the Employment Agreement and
the ERA, except (i) to the extent provided in (A) Section 6(b) with respect to
the Executive's rights under the Stock Plans, (B) Section 8(b) with respect to
severance payments and benefits and (c) Section 16 with respect to definitions
and (ii) that the Executive’s obligations with respect to the securities of the
Company, and any obligations the Executive has to the Company, its parent,
subsidiaries and other affiliates, under the Employment Agreement or otherwise
by contract or at law, with respect to confidentiality, non-competition, or
non-solicitation of employees, customers and others, all of which shall remain
in full force and effect in accordance with their terms (collectively, the
“Preexisting Obligations”). For the avoidance of doubt, the Preexisting
Obligations shall include, without limitation, the Executive's obligation to
refrain from competitive activity and solicitation for a period of eighteen
(18) months following the Separation Date as set forth in Section 9 of the
Employment Agreement. If any of the Executive’s obligations under the
Preexisting Obligations are inconsistent with the Executive’s obligations under
this Agreement or the Agreement for Consulting Services, the Executive’s
obligations under this Agreement and the Agreement for Consulting Services shall
govern.

(b) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by the Executive and the CEO or his
expressly authorized designee. The captions and headings in this Agreement are
for convenience only, and in no way define or describe the scope or content of
any provision of this Agreement.

(c) The Executive acknowledges that he is a “specified employee” under Treas.
Regs. § 1.409A-1(i). Any amounts payable under this Agreement that constitute
deferred compensation subject to Section 409A (“Section 409A”), of the Internal
Revenue Code of 1986, as amended (the "Code"), as determined by the Company in
its reasonable discretion, that would (but for this sentence) be payable within
six (6) months following the Separation Date shall instead be paid on the date
that follows the Separation Date by six (6) months and one day. The Executive
and the Company hereby agree that the payments and benefits provided or
described in this Agreement (i) do not violate the provisions of Section 409A
and (ii) will not result in the imposition of excise tax on Executive pursuant
to the operation of Section 4999 of the Code.

(d) This Agreement may be executed in counterparts, each of which shall be
deemed an original, and which together shall be deemed to be one and the same
instrument.

 

-8-



--------------------------------------------------------------------------------

16. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 16 or elsewhere
in this Agreement. For purposes of this Agreement, the following definitions
apply:

(a) "Cause" shall have the meaning set forth in the second sentence of
Section 5(c) of the Employment Agreement.

(b) "ERA" shall have the meaning set forth in Section 5(b)(i) of the Employment
Agreement.

(c) "Good Reason" shall mean any of the actions described in clause (ii) or
(iv) of the definition of Good Reason set forth in Section 5(e) of the
Employment Agreement or a breach by the Company or the Parent of this Agreement
provided, however, that it shall not constitute Good Reason for the Company to
change the Executive's position or duties in a manner permitted by this
Agreement.

 

17. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at the Parent's principal place
of business, attention of the Chief Executive Officer of the Parent, or to such
other address as either party may specify by notice to the other actually
received.

 

-9-



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:     ACCEPTED AND AGREED TO: Nicholas Lazaris     Keurig
Incorporated

/s/ Nicholas Lazaris

    By:  

/s/ Frances Rathke

3/31/08     3/31/08 Dated     Date Green Mountain Coffee Roasters, Inc. shall be
a party to this Agreement, but solely with respect to its agreements with
respect to Section 3 and Stock Options under Section 6, and with respect to
Section 8(b) to the extent applicable.     Green Mountain Coffee Roasters, Inc.
    By:  

/s/ Lawrence Blanford

    3/31/08     Date

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

Outstanding Grants of Stock Options to Nicholas Lazaris as of the date of the
Separation and Transition Agreement to which this option schedule is Exhibit A
(the "Agreement"):

 

                              Vesting Schedule  

Grant

Number

   Option
Type    Grant Date    Grant Price    Shares Granted    Stock Plan    Vest Date
   Shares    Expiration Date  

0000002007

   ISO    06/15/2006    $ 2.910000    5,649.000000    1995KEURIG    02/26/2007
   5,649.000000    02/26/2013  

0000002008

   ISO    06/15/2006    $ 2.910000    5,484.000000    1995KEURIG    10/30/2007
   5,484.000000    10/30/2013  

0000002009

   ISO    06/15/2006    $ 2.910000    23,310.000000    1995KEURIG    10/30/2007
   23,310.000000    10/30/2013  

0000002010

   NQ    06/15/2006    $ 3.340000    9,036.000000    1995KEURIG    06/10/2007   
4,518.000000    06/10/2014                     06/10/2008    4,518.000000   
06/10/2014  

0000002011

   NQ    06/15/2006    $ 4.360000    22,950.000000    2005KEURIG    04/07/2007
   7,650.00000    04/07/2015                     04/07/2008    7,650.00000   
04/07/2015                     04/07/2009    7,650.00000    04/07/2015 *

0000002012

   NQ    06/15/2006    $ 9.880000    38,118.000000    2005KEURIG    02/02/2007
   9,528.000000    02/02/2016                     02/02/2008    9,531.000000   
02/02/2016                     02/02/2009    9,528.000000    02/02/2016 *      
            02/02/2010    9,531.000000    02/02/2016 *

0000002013

   NQ    06/15/2006    $ 12.340000    150,000.000000    LAZARIS    06/15/2007   
37,500.000000    06/15/2016                  INDUCEMENT    06/15/2008   
37,500.000000    06/15/2016                  GRANT    06/15/2009   
37,500.000000    06/15/2016 *                   06/15/2010    37,500.000000   
06/15/2016 *

0000002015

   NQ    06/15/2006    $ 2.910000    13,254.000000    1995KEURIG    10/30/2007
   13,254.000000    10/30/2013  

0000002166

   NQ    06/14/2007    $ 23.910000    24,000.000000    2006 GREEN    06/14/2008
   6,000.000000    06/14/2017                  MOUNTAIN    06/14/2009   
6,000.000000    06/14/2017 *                COFFEE    06/14/2010    6,000.000000
   06/14/2017 *                ROASTERS PLAN    06/14/2011    6,000.000000   
06/14/2017 *

0000002436

   NQ    3/13/2008    $ 27.370000    19,100.000000    2006 GREEN    3/13/2009   
4,775.000000    3/13/2018 *                MOUNTAIN    3/13/2020    4,775.000000
   3/13/2018 *                COFFEE    3/13/2011    4,775.000000    3/13/2018 *
               ROASTERS PLAN    3/13/2012    4,775.000000    3/13/2018 *      
                     

Total

            352,949.000000          352,949.000000   

 

* Indicates portions of the Stock Options that will expire upon the Separation
Date, subject, however, to Section 6(b) of the Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

POST-EMPLOYMENT RELEASE OF CLAIMS

In exchange for and in consideration of the severance benefits to be provided to
me by Keurig, Incorporated (the “Company”) in accordance with the Separation and
Transition Agreement between me, the Company and the Parent referred to therein
dated on or about March     , 2008 (the “Agreement”), which are conditioned on
my signing this Post-Employment Release of Claims (this “Release of Claims”) and
to which I would not otherwise be entitled, I, on my own behalf and that of my
heirs, executors, administrators, beneficiaries, personal representatives and
assigns, and all others connected with or claiming through me, hereby release
and forever discharge the Company, its parent, and their subsidiaries and other
affiliates and all of their respective past, present and future directors,
shareholders, officers, members, managers, general and limited partners,
employees, employee benefit plans, agents, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all causes of action, rights or claims
of any type or description, known or unknown, which I have had in the past, now
have, or might now have through the date of my signing of this Release of
Claims, including without limitation any causes of action, rights or claims in
any way resulting from, arising out of or connected with my employment by the
Company or its termination or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
and the fair employment practices laws of the state or states in which I have
provided services to the Company, its parent and any of their subsidiaries and
affiliates, each as amended from time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the Agreement from a breach thereof occurring after I sign this Release of
Claims or under the Agreement for Consulting Services referred to in the
Agreement, (ii) any rights I have to exercise any Stock Option pursuant to the
Agreement and the applicable Stock Plan and/or the option agreement or other
award documentation pertaining to the Stock Options; and (iii) any right of
indemnification that I have pursuant to applicable law or the Articles of
Incorporation or By-Laws of the Company and (iv) vested employee benefits under
the employee benefit plans of the Company or its affiliates.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the Separation Date, as defined in the Agreement, but that I
may consider the terms of this Release of Claims for up to twenty-one (21) days
following the Separation Date. I also acknowledge that I was advised by the
Company to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
of those persons to whom reference is made in Section 13(b) of the Agreement
before signing; and that I am signing this Release of Claims voluntarily and
with a full understanding of its terms. Further, I acknowledge that this Release
of Claims is independent of, but does not supersede, the release of claims
contained in the Agreement.



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
or referred to expressly in the Agreement. I understand that I may revoke this
Release of Claims at any time within seven (7) days of the date of my signing by
giving written notice to the Chief Executive Officer of the Company’s Parent,
Green Mountain Coffee Roasters, Inc. prior to the expiration of that seven
(7) days, and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

 

Nicholas Lazaris

 

Date Signed:

 

 